Case 9:19-cv-81160-RS Document 36 Entered on FLSD Docket 10/24/2019 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 19-CV-81160-RS

  APPLE INC.,

         Plaintiff,

  v.

  CORELLIUM, LLC,

         Defendant.

  __________________________________/

                                  NOTICE OF SCHEDULING MEDIATION

        The Parties, by and through their undersigned attorneys, agree that the mediation in the

 above-styled cause shall be scheduled to commence on January 22, 2020, at 10:00 a.m., in the

 office of COLE, SCOTT & KISSANE, P.A., 222 Lakeview Ave., Suite 120, West Palm Beach, Florida

 33401, with Mediator Vaughn Walker.

                                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of October, 2019, a true and correct copy of

 the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,

 which will send notice of electronic filing to all counsel of record.


                                                             COLE, SCOTT & KISSANE, P.A.
                                                             Counsel for Defendant
                                                             Esperante Building
                                                             222 Lakeview Avenue, Suite 120
                                                             West Palm Beach, Florida 33401
                                                             Telephone (561) 612-3459
                                                             Facsimile (561) 683-8977
                                                             Primary e-mail: jonathan.vine@csklegal.com
                                                                               justin.levine@csklegal.com
                                                                              lizza.constantine@csklegal.com

                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 36 Entered on FLSD Docket 10/24/2019 Page 2 of 2
                                                                                      CASE NO.: 19-CV-81160-RS


                                                  By: s/ Lizza C. Constantine
                                                      S. JONATHAN VINE
                                                      FBN: 10966
                                                      JUSTIN B. LEVINE
                                                      FBN: 106463
                                                      LIZZA C. CONSTANTINE
                                                      FBN: 1002945


                                                                        and

                                                           NORTON ROSE FULBRIGHT
                                                           Counsel for Defendant
                                                           2200 Ross Ave.
                                                           Dallas, TX 75201
                                                           Telephone (214) 855-8000
                                                           Facsimile (214) 855-8200
                                                           Brett Govett, Pro hac vice
                                                           E-mail: brett.govett@nortonrosefulbright.com
                                                           Robert Greeson, Pro hac vice
                                                           E-mail:robert.greeson@nortonrosefulbright.com




                                                                    2
                                               COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
